29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Arthur GRIMES, Appellant.
No. 93-3156.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1994.Filed:  June 28, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arthur Grimes appeals his 70-month sentence imposed by the district court1 after he pleaded guilty to distributing in excess of five grams of crack cocaine, in violation of 21 U.S.C. Sec. 841(a)(1).  On appeal, Grimes challenges only the 100-to-1 ratio between the penalties for crack and powdered cocaine reflected in both the Guidelines and statutes.  We have recently reaffirmed our prior holding that the 100-to-1 ratio does not deny equal protection of the law because there is no evidence that either Congress or the Sentencing Commission had a racially discriminatory purpose in enacting the ratio or allowing it to remain in effect.  United States v. Maxwell, Nos. 93-2990/2992/3053/3057/3183, slip op. at 12-13, 20-22 (8th Cir.  May 26, 1994).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District of Nebraska